— Application by Christopher Otigho for a writ of error coram nobis on the ground of ineffective assistance of appellate counsel in connection with two judgments of the Supreme Court, Kings County, rendered March 2, 2011, and April 18, 2011, respectively.
Ordered that the application is denied without prejudice to seeking any appropriate relief pursuant to People v Syville (15 NY3d 391 [2010]).
Christopher Otigho has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Chambers, Lott and Miller, JJ., concur.